EXHIBIT 21.1 Subsidiaries of Swisher Hygiene Inc. Name State or Other Jurisdiction of Incorporation or Organization 1283465 Ontario Inc. Ontario 7324375 Canada Inc. Canada 7624026 Canada Inc. Canada Eskimo Pie Corporation Virginia Four State Hygiene, Inc. Pennsylvania Swisher Hygiene USA Operations, Inc. Delaware Integrated Brands, Inc. New Jersey Swisher Hygiene Franchise Corp North Carolina Swisher International, Inc. Nevada Swisher Maids, Inc. North Carolina Swisher Pest Control Corp. North Carolina Service Puerto Rico 4725, LLC Puerto Rico Service Tampa, LLC Florida Service Michigan, LLC Florida Sanolite Corp. New York SWSH Daley Mfg., Inc. Delaware SWSH Arizona Mfg., Inc. Delaware SWSH Mount Hood Mfg., Inc. Delaware
